Citation Nr: 0938764	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk



INTRODUCTION

The Veteran had active service from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's traumatic arthritis of the left knee is 
manifested by limitation of extension to 50 degrees; the knee 
is not ankylosed at an extremely unfavorable angle; flexion 
is not limited to less than less than 60 degrees, and the 
disability is not productive of instability or subluxation.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but not 
higher, for traumatic arthritis of the left knee are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an increased rating for his 
service-connected traumatic arthritis of the left knee, 
currently rated as 10 percent disabling.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required VCAA notice, to include notice concerning the 
effective-date element of the claim, in a letter mailed in 
May 2006, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of this claim.  In this 
regard, the Board notes the Veteran was afforded a VA joints 
examination in June 2006 in response to his claim; the 
Veteran asserted the examination was inadequate for rating 
purposes and he was promptly provided a reexamination in 
October 2007.  In addition, private medical records have been 
obtained, and the Veteran's private physician has submitted 
statements in support of the claim.  Neither the Veteran nor 
his representative has identified any outstanding evidence, 
to include medical treatment records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient. Above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved; when limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
code, a 10 percent rating will be assigned for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; a 20 percent 
rating if flexion is limited to 30 degrees; and a 30 percent 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating if extension is limited to 10 degrees; a 20 percent 
rating if extension is limited to 15 degrees; a 30 percent 
rating if extension is limited to 20 degrees; a 40 percent 
rating if extension is limited to 30 degrees; and a 50 
percent rating if extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (August 14, 1998); see also Hicks v. West, 8 Vet. App. 
417 (1995). 

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Other diagnostic codes applicable to the Veteran's claim are 
Diagnostic Codes 5258 and 5259, relating to dislocation or 
removal of semilunar cartilage.  Under Diagnostic Code 5258, 
a rating of 20 percent is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  Under Diagnostic Code 5259, a 
rating of 10 percent is warranted for symptomatic removal of 
semilunar cartilage.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking a disability rating in excess of 10 
percent for his service-connected traumatic arthritis of the 
left knee.

In response to his claim, the Veteran was afforded two VA 
examinations.  The first examination was performed in June 
2006.  It is apparent from the examination report that there 
was a communication problem between the Veteran and the 
examiner.  The Veteran has alleged that the examination was 
cursory and inadequate.  The Board agrees that the report of 
the June 2006 VA examination is not adequate for rating 
purposes.  The examiner failed to even report the range of 
motion of the Veteran's left knee.

The second VA examination was performed in October 2007 after 
the Veteran had sustained a stroke affecting his left side.  
At this examination, extension of the Veteran's left knee was 
limited to 30 degrees.  Following repetitive motion, 
extension was limited an additional 20 degrees.  Limitation 
of extension of a knee to 45 degrees warrants the maximum 
rating of 50 percent under Diagnostic Code 5261.  Although it 
is possible that some of the Veteran's functional impairment 
is due to the residuals of a stroke, the examiner did not 
distinguish the functional impairment attributable to the 
left knee arthritis from that attributable to the stroke.  In 
addition, given the Veteran's advanced age, the Board has 
determined that it would not be appropriate to delay the 
resolution of this appeal by remanding the case for another 
VA examination.  Accordingly, the Board concludes that a 50 
percent rating is warranted under Diagnostic Code 5261.

At the October 2007 VA examination, flexion of the knee was 
to 105 degrees and there was no additional limitation of 
flexion following repetitive motion.  In addition, the 
Veteran's private physician has reported that the Veteran had 
nearly full range of motion of the left knee.  Even with 
consideration of all pertinent disability factors, none of 
the evidence shows that the Veteran has limitation of flexion 
to less than 60 degrees.  Therefore, a separate compensable 
rating is not warranted under Diagnostic Code 5260.

Although the Veteran contends that his left knee is unstable, 
both of the VA examinations were negative for evidence of 
lateral instability or subluxation.  In addition, the 
Veteran's private physician has not reported that the Veteran 
has instability or subluxation of the left knee.  Therefore, 
a separate compensable rating is not warranted under 
Diagnostic Code 5257.

The Board further notes that the symptomatology contemplated 
by Diagnostic Codes 5258 and 5259 is not separate and 
distinct from that contemplated by Diagnostic Code 5261.  
Therefore, separate ratings are not available under those 
diagnostic codes.  In addition, since neither of those 
Diagnostic Codes authorizes a rating in excess of 20 percent, 
it would not be to the Veteran's advantage to rate the 
disability under either of those Diagnostic Codes.  

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
particular, the Board notes that the evidence does not show 
that the Veteran's left knee is ankylosed at an extremely 
unfavorable angle so a higher rating is not warranted under 
Diagnostic Code 5256.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a rating in 
excess of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected arthritis disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his left knee 
arthritis and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 50 percent rating granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased disability rating of 50 percent, 
but not higher, for traumatic arthritis of the left knee is 
granted throughout the period of this claim, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


